               Case 3:20-cr-00266-JST Document 54 Filed 05/28/21 Page 1 of 11




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   BENJAMIN KINGSLEY (CABN 314192)
 3 Acting Criminal Chief

 4 KYLE F. WALDINGER (CABN 298752)
   NICHOLAS J. WALSH (CABN 314290)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Email: Kyle.Waldinger@usdoj.gov
             Email: Nicholas.Walsh@usdoj.gov
 9
     Attorneys for the United States of America
10

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                          OAKLAND DIVISION

14   UNITED STATES OF AMERICA,                      )   CASE NO. CR 20-0266 JST
                                                    )
15           Plaintiff,                             )   UNITED STATES’ OPPOSITION TO
                                                    )   DEFENDANT’S MOTION TO DISMISS COUNTS
16      v.                                          )   16, 17, AND 18 AS TIME BARRED
                                                    )
17   MICHAEL BRENT ROTHENBERG,                      )   Hearing Date:   June 11, 2021
          a/k/a MIKE ROTHENBERG,                    )   Hearing Time:   9:30 a.m.
18                                                  )
             Defendant.                             )
19                                                  )

20

21

22

23

24

25

26

27

28

     UNITED STATES’ OPP. MTN. DISMISS
     CR 20-0266 JST
              Case 3:20-cr-00266-JST Document 54 Filed 05/28/21 Page 2 of 11




 1          The United States respectfully submits its Opposition to defendant Michael Rothenberg’s Motion

 2 to Dismiss Counts 16, 17, and 18 as Time Barred. See Dkt. 52. For the reasons set forth below, the

 3 Court should deny the motion.

 4              RELEVANT PROCEDURAL HISTORY AND FACTUAL BACKGROUND

 5          Because the defendant’s pending Motion to Dismiss focuses on the federal statute of limitation

 6 for three counts in the Indictment, a series of dates is relevant:

 7          Count 16 of the Indictment alleges that on or about April 6, 2015, the defendant committed wire

 8 fraud, pursuant to 18 U.S.C. §§ 1343 and 2. Because the statute of limitation for wire fraud is five years,

 9 see 18 U.S.C. § 3282(a), an appropriate pleading charging the acts described in Count 16 needed to be

10 brought against the defendant by April 6, 2020, absent a tolling agreement.

11          Count 17 of the Indictment alleges that on or about April 28, 2020, the defendant committed wire

12 fraud, pursuant to 18 U.S.C. §§ 1343 and 2. Again, because the statute of limitation for wire fraud is

13 five years, see 18 U.S.C. § 3282(a), an appropriate pleading charging the acts described in Count 17

14 needed to be brought against the defendant by April 28, 2020, absent a tolling agreement.

15          Count 18 of the Indictment in this case alleges that on or about July 31, 2015, the defendant

16 committed wire fraud, pursuant to 18 U.S.C. §§ 1343 and 2. As before, because the statute of limitation

17 for wire fraud is five years, see 18 U.S.C. § 3282(a), an appropriate pleading charging the acts described

18 in Count 18 needed to be brought against the defendant by July 31, 2020, absent a tolling agreement.
19          Importantly, the United States and the defendant entered into a Tolling Agreement on April 2,

20 2020. Def. Mtn., Ex. A (Dkt. 52-1). By its terms, the time between April 2, 2020, and June 30, 2020,

21 “shall be excluded from any calculation of time for purposes of the application of any federal statute of

22 limitations.” Def. Mtn., Ex. A, ¶ 4. The time between April 2, 2020, and June 30, 2020, is exactly 90

23 days. The Tolling Agreement thus changed the statute of limitation date to July 5, 2020 (April 6, 2020,

24 plus 90 days) for Count 16, July 27, 2020 (April 28, 2020, plus 90 days) for Count 17, and October 29,

25 2020 (July 31, 2020, plus 90 days) for Count 18.

26          On June 24, 2020, a criminal complaint, Dkt. 1, was issued by Magistrate Judge Thomas S.

27 Hixson at the request of the United States, charging the defendant with wire fraud not part of eventual

28 Indictment Counts 16, 17, or 18. The next day, June 25, 2020, an Information, Dkt. 2, was filed with the

     UNITED STATES’ OPP. MTN. DISMISS                     1
     CR 20-0266 JST
                Case 3:20-cr-00266-JST Document 54 Filed 05/28/21 Page 3 of 11




 1 Clerk’s Office, which stamped it the following day, June 26, 2020. The Information contained the same

 2 allegations in Counts 16, 17, and 18 of the Indictment. If the filing of an Information with the Clerk’s

 3 Office meets the requirements of 18 U.S.C. § 3282(a), the filing deadline, as modified by the Tolling

 4 Agreement, was met for Counts 16, 17, and 18.

 5          The defendant did not waive his right to indictment. Thus, on August 20, 2020, an Indictment,

 6 Dkt. 15, was returned by the Grand Jury, meeting the filing deadline for Count 18. However, if the

 7 Information filed on June 25, 2020, was insufficient to meet the statute of limitation deadlines, the

 8 Indictment would miss the filing deadlines for Counts 16 and 17.

 9          Resolution of the defendant’s current Motion to Dismiss 1 then turns on whether the filing of the

10 Information in this case on June 25, 2020 (and stamped by the Clerk’s Office on June 26, 2020), meets

11 the requirements of 18 U.S.C. § 3282(a). As described below, it did, and the defendant’s Motion to

12 Dismiss should therefore be denied.

13                                                ARGUMENT

14 I.       THE FILING OF THE INFORMATION SATISFIED THE STATUTE OF LIMITATION.

15 A.       Section 3282(a) Provides that the Statute of Limitation is Satisfied Upon the Filing of an
            Information.
16

17          As the defendant correctly notes, the applicable statute of limitation with respect to the charged

18 wire fraud offenses is five years. See 18 U.S.C. § 3282(a) (“no person shall be prosecuted . . . unless the
19 indictment is found or the information is instituted within five years next after such offense shall have

20 been committed”). Here, the government filed the Information on June 25, 2020, during the period

21 when the statute of limitation was tolled pursuant to the Tolling Agreement. Because the statute of

22 limitation on the three counts at issue in the defendant’s Motion had not expired when the Tolling

23 Agreement went into effect on April 2, 2020, all of those counts were still viable at the time of the filing

24 of the Information. 2 It is undisputed that, if the Grand Jury had returned the Indictment on June 25,

25
            1
26           The defendant filed a prior Motion to Dismiss on July 2, 2020, based on some of the same
   issues raised in the instant Motion to Dismiss. Dkt. 8. The Court denied that first Motion to Dismiss on
27 April 21, 2021. Dkt. 46.
           2
             The government agrees that the filing of the Criminal Complaint on June 24, 2020, did not toll
28 the statute of limitation. See Def. Mtn., at 5-6. Section 3282(a) provides that, “[e]xcept as otherwise
   expressly provided by law,” a person may not be “prosecuted, tried, or punished for any offense” unless
   UNITED STATES’ OPP. MTN. DISMISS                      2
   CR 20-0266 JST
              Case 3:20-cr-00266-JST Document 54 Filed 05/28/21 Page 4 of 11




 1 2020, the three counts would have been properly brought within the applicable statute of limitation, as

 2 tolled by the Tolling Agreement. Rothenberg argues, however, that, absent a waiver of indictment under

 3 Federal Rule of Criminal Procedure 7(b), the mere filing of the Information on June 25, 2020, did not

 4 “institute” it. Def. Mtn., at 8. Although there is no controlling Ninth Circuit case law, the weight of

 5 authority and a plain reading of Section 3282(a) demonstrate that the defendant’s argument must fail.

 6          The Seventh Circuit—without contradiction by any other Circuit and supported by the Tenth

 7 Circuit—has concluded that the filing of an information, even without defendant’s waiver of indictment,

 8 qualifies as “institut[ing]” the information under Section 3282(a). In United States v. Burdix-Dana, the

 9 Seventh Circuit reasoned that although the “absence of a valid waiver of prosecution by indictment bars

10 the acceptance of a guilty plea or trial,” it does not “mak[e] the filing of an information a nullity.” 149

11 F.3d 741, 742 (7th Cir. 1998). Applying the statute’s text, the Burdix-Dana court held that the “filing of

12 the information,” even without the valid waiver of an indictment, was “sufficient to institute it within the

13 meaning of” Section 3282. Id. at 743; see also United States v. Thompson, 287 F.3d 1244, 1249-50,

14 1251 n.4 (10th Cir. 2002) (analyzing Burdix-Dana at length and adopting its logic with respect to

15 indictments under Fed. R. Crim. P. 6(f)).

16          Section 3282(a) contains no requirement that, before expiration of the statute of limitation, the

17 government must not only file an information, but also obtain the defendant’s waiver of indictment.

18 Because the term “institute” is not defined in the statute, it must be construed according to its “ordinary
19 and natural meaning.” See, e.g., Federal Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 476 (1994); see

20 also United States v. Yoshida, 303 F.3d 1145, 1151 (9th Cir. 2002) (interpreting term “bring” “broadly,

21 using its ordinary meaning”) (citing Muscarello v. United States, 524 U.S. 125, 139 (1998)). The word

22 “institute” means, inter alia, “[t]o inaugurate or commence; as to institute an action.” Black’s Law

23 Dictionary Free Online Legal Dictionary (2d ed.), https://thelawdictionary.org/institute-v/, accessed

24 5/20/2021; see also Merriam-Webster.com Dictionary (“to originate and get established : ORGANIZE”;

25

26
   “the indictment is found or the information is instituted” within five years after the offense was
27 committed. 18 U.S.C. § 3282(a). Section 3282(a) does not mention complaints, and no other “express
   provi[sion]” of law provides that the filing of a complaint tolls the statute of limitation for wire fraud
28 offenses in these circumstances. But cf. 26 U.S.C. § 6531 (providing for nine-month extension of statute
   of limitation for tax offenses through filing of complaint).
   UNITED STATES’ OPP. MTN. DISMISS                      3
   CR 20-0266 JST
               Case 3:20-cr-00266-JST Document 54 Filed 05/28/21 Page 5 of 11




 1 “to set going : INAUGURATE”; “instituting an investigation”), https://www.merriam-

 2 webster.com/dictionary/institute, accessed 5/20/2021. Albeit in a different statutory context, the

 3 Supreme Court has construed “instituted” in exactly that fashion. See Gollust v. Mendell, 501 U.S. 115,

 4 124 (1991). Institution requires only “commencement[.]” Id. Thus, to “institute” an information means

 5 no more than to “start” or “commence” the information by filing it with the Clerk of the Court.

 6           In his Motion, the defendant essentially cites the same definitions of “institute,” but then argues

 7 that a waiverless information “does not ‘originate,’ ‘get established,’ ‘set going,’ ‘begin,’ ‘start,’ or

 8 ‘commence’ anything.” Def. Mtn., at 8. This argument misconstrues what must be “instituted” under

 9 Section 3282(a). Under Section 3282(a), the thing that must be “instituted” is not the entire criminal

10 prosecution but only the “information.” That happens, as several district courts have agreed, when it is

11 “filed with the clerk of the court.” United States v. Watson, 941 F. Supp. 601, 603 (N.D. W.Va. 1996);

12 United States v. Rosecan, 20-CR-80052, 2021 WL 1026070, at *3 (S.D. Fla. Mar. 17, 2021) (“The terms

13 ‘prosecuted’ and ‘instituted’ are not equivalent, and an information is ‘instituted’ when it is properly

14 filed . . . .”). Thus, “filing a ‘waiverless’ criminal information with the clerk’s office ‘institutes’ it for

15 purposes of . . . the statute of limitations.” United States v. Stewart, 425 F. Supp. 2d 727, 729 (E.D. Va.

16 2006); accord United States v. Marifat, No. 17-CR-189, 2018 WL 1806690, at *2-*3 (E.D. Cal. Apr. 17,

17 2018) (same); United States v. Hsin-Yung, 97 F. Supp. 2d 24, 28 (D.D.C. 2000) (same); see also United

18 States v. Holmes, 18-CR-00258-EJD, 2020 WL 6047232, at *9 (N.D. Cal. Oct. 13, 2020) (recognizing
19 that “[n]otice to the defendant is the central policy underlying the statutes of limitations” and that “a

20 properly instituted information gives the defendant notice of the allegations of the charges”).

21           This is consistent with courts’ interpretation of Federal Rule of Criminal Procedure 7(b). Rule

22 7(b) does not “prohibit the filing of an information in the absence of a waiver by the defendant. Instead,

23 the rule proscribes prosecution without waiver. Therefore, [an] information [can be] filed within the

24 period of limitations, thus providing a valid basis for the prosecution.” United States v. Cooper, 956

25 F.2d 960, 962-63 (10th Cir. 1992) (emphases in original). As Wright and Miller have thus recognized,

26 “[i]t is inconsequential whether the information is filed before or after the defendant has waived

27 indictment. The fact that the information was filed first and the waiver was made later does not

28 invalidate the pleading.” Wright & Miller, § 122 Waiver of Indictment, 1 Fed. Prac. & Proc. Crim.

     UNITED STATES’ OPP. MTN. DISMISS                       4
     CR 20-0266 JST
                Case 3:20-cr-00266-JST Document 54 Filed 05/28/21 Page 6 of 11




 1 § 122 (4th ed. 2019) (1982 edition quoted in Cooper). 3

 2          The defendant relies on two district courts that have come to the contrary conclusion. See Def.

 3 Mtn., at 7-8 (citing United States v. Sharma, No. 4:14-CR-61, 2016 WL 2926365 (S.D. Tex. May 19,

 4 2016) and United States v. Machado, No. CRIM.A.04-10232-RWZ, 2005 WL 2886213 (D. Mass. Nov.

 5 3, 2005)). As an initial matter, these opinions of other district court judges are not binding on this Court.

 6 Furthermore, the government submits that these memorandum opinions fail to take proper account of the

 7 plain language of Section 3282(a) and of how their holdings are inconsistent with a close reading of

 8 Rule 7(b). Moreover, and as noted above, no other court of appeals has reached a conclusion different

 9 than the one at which the Burdix-Dana arrived.

10          For all of the reasons set forth above, the government submits that a plain reading of Section

11 3282(a) means that the filing of the Information in this case satisfied the applicable statute of limitation,

12 as tolled by the Tolling Agreement.

13 B.       The Defendant’s Attempt to Extend Supreme Court Precedent Does Not Square with the
            Other Relevant Statutory Provision Regarding Dismissal of Charging Documents.
14

15          The defendant argues that the Supreme Court has rejected the government’s argument in another

16 context, citing United States v. Jaben, 381 U.S. 214 (1965). See Def. Mtn., at 11-13. However, the

17 defendant’s proposed extension of that case law does not make sense when taking into account 18

18 U.S.C. § 3288, while the government’s interpretation of the effect of the filing of the Information is fully
19 consistent with Jaben.

20          In Jaben, the Court examined 26 U.S.C. § 6531, which set forth the statute of limitation for the

21 felony of willfully attempting to evade federal income taxes. Under that limitations provision, the

22 government had six years to obtain an indictment for the offense, plus an additional nine months

23 “‘[w]here a complaint is instituted before a commissioner of the United States’” within the six-year

24 period. Jaben, 381 U.S. at 215 (quoting 26 U.S.C. § 6531 (1954)). The Jaben Court held that, to trigger

25 the nine-month extension, the government had to file a complaint that demonstrated probable cause to

26
            3
27            The government notes that the traditional practice in this District has been to always file an
   information before obtaining a defendant’s waiver of indictment. Filing the information first generates a
28 district court docket number and assigns a district court judge to the matter, which facilitates the ability
   of the magistrate court to move the case forward if a defendant then later waives his right to indictment.
   UNITED STATES’ OPP. MTN. DISMISS                     5
   CR 20-0266 JST
              Case 3:20-cr-00266-JST Document 54 Filed 05/28/21 Page 7 of 11




 1 believe the defendant had committed the offense. Jaben, 381 U.S. at 217-18. Importantly, in

 2 concluding that the mere filing of any complaint, without regard to probable cause, was insufficient to

 3 initiate the extension, the Court did not look to the ordinary meaning of the word “institute” but to the

 4 unique requirements of the criminal complaint procedures. See id.

 5          Those procedures, which were set forth in Federal Rules of Criminal Procedure 4 and 5,

 6 provided, inter alia, that the complaint could not be used to secure a warrant for a defendant’s arrest

 7 unless a Commissioner determined that it established probable cause. Id. The Court concluded that,

 8 unless the government was required to file a complaint based on probable cause, it could use the

 9 complaint procedure to obtain a nine-month extension of the period of limitations while reducing the

10 Commissioner’s function to the “mere [] rubberstamp[ing] [of] the complaint.” Id. at 218. The Court

11 thus concluded that, in order to initiate the time extension, the complaint must be sufficient to “justify

12 the next steps in the [criminal] process – those of notifying the defendant and bringing him before the

13 Commissioner for a preliminary hearing.” Id. at 220. The Court did not, however, hold that to initiate

14 the extension, the government must also take steps – such as obtaining an indictment or an information

15 and a waiver – that would be sufficient to commence prosecution.

16          Here, the defendant seeks to extend Jaben to require the government to obtain an indictment or

17 an information with a waiver that is sufficient to support a criminal prosecution before it may toll the

18 statute of limitation under Section 3282(a). Such a requirement, however, is inconsistent with 18 U.S.C.
19 § 3288, which provides that “[w]henever an indictment or information charging a felony is dismissed for

20 any reason . . . a new indictment may be returned within six calendar months of the date of dismissal . . .

21 which new indictment shall not be barred by any statute of limitations.” 18 U.S.C. § 3288 (emphasis

22 added). The only exception to that provision is “where the reason for the dismissal was the failure to file

23 the indictment or information within the period prescribed by the applicable statute of limitations, or

24 some other reason that would bar a new prosecution.” Id. It is well established that when the reason for

25 dismissal of the indictment or information was not its untimeliness, but some other defect that makes the

26 indictment or information insufficient to support a prosecution, a new indictment may still be returned

27 under Section 3288. See, e.g., United States v. Macklin, 535 F.2d 191, 192-93 (2d Cir. 1976) (holding

28 that a new indictment could issue under Section 3288 when the original indictment returned against the

     UNITED STATES’ OPP. MTN. DISMISS                    6
     CR 20-0266 JST
              Case 3:20-cr-00266-JST Document 54 Filed 05/28/21 Page 8 of 11




 1 defendant was issued by a grand jury whose term had expired).

 2          The purpose of Section 3288 is to permit re-indictment when there is a defect or irregularity in

 3 the original indictment or information that makes it insufficient to support a prosecution. See Macklin,

 4 535 F.3d at 192-93; see also United States v. Clawson, 104 F.3d 250, 252 (9th Cir. 1996) (“Allowing a

 5 second indictment to remedy legal deficiencies present in the first is the very purpose for which § 3288

 6 was enacted.”) (internal quotation and citation omitted). If one took the defendant’s reading of Section

 7 3282(a) to its logical extreme conclusion, however, there could not be a valid original indictment or

 8 information upon which Section 3288 could operate unless that first indictment or information was itself

 9 sufficient to support a prosecution. Thus, Section 3288 would only apply when there was no need to

10 dismiss the indictment or information in the first place. Nothing in Jaben or the text of Section 3282(a)

11 requires such an absurd result and reading of Section 3288.

12          On the contrary, by its terms, Section 3288 should apply where an underlying information is

13 dismissed under Rule 7 because the defendant has not waived indictment. That is, the statute applies to

14 dismissal “for any reason after the period prescribed by the applicable statute of limitations has

15 expired[.]” 18 U.S.C. § 3288 (emphasis added). This applies to an “information that was a nullity

16 because only an indictment would suffice….” Macklin, 535 F.2d at 193. Indeed, in 1964 Congress

17 amended Section 3288 to “permit reprosecution by indictment of a defendant whose conviction had been

18 vacated even when the court had been without jurisdiction to proceed under the original information,”
19 legislatively overruling Hattaway v. United States, 304 F.2d 5 (5th Cir. 1962), which had held that when

20 the original charging information was a “nullity,” “the saving clause did not apply.” Macklin, 535 F.2d

21 at 193 (citing legislative history).

22          For all of these reasons, the defendant’s reliance on Jaben is misplaced, and this Court should

23 follow the better interpretation of Section 3288(a) set forth in Burdix-Dana.

24 C.       Canons of Statutory Construction do not Support the Defendant’s Argument.

25          The defendant incorrectly relies on the principle that statutes of limitation are to be “liberally

26 interpreted in favor of repose” to argue that his erroneous reading of Section 3282(a) should control.

27 Def. Mtn., at 13-15. Foremost, the interpretive principle that the defendant invokes does not apply

28 where, as here, the language of the statute of limitation is unambiguous. See United States v. Habig, 390

     UNITED STATES’ OPP. MTN. DISMISS                     7
     CR 20-0266 JST
              Case 3:20-cr-00266-JST Document 54 Filed 05/28/21 Page 9 of 11




 1 U.S. 222, 226-27 (1968). As the government argued in Section I.A, supra, Section 3282(a) is

 2 unambiguous as to what it means to “institute” an information.

 3          Just as importantly, however, is the fact that, even if the language were ambiguous, the Supreme

 4 Court “long ago pronounced the standard: ‘Statutes of limitation sought to be applied to bar rights of the

 5 Government, must receive a strict construction in favor of the Government.’” Badaracco v.

 6 Commissioner, 464 U.S. 386, 391 (1984) (quoting E.I. Dupont de Nemours & Co. v. Davis, 264 U.S.

 7 456, 462 (1924) and citing Lucas v. Pilliod Lumber Co., 281 U.S. 245, 249 (1930)) (emphasis added).

 8 Thus, the canon of statutory construction for a statute of limitation applied against the government is

 9 strictly construed to allow the government to go forward.

10          Adopting the government’s, Burdix-Dana’s, and other courts’ common-sense interpretation of

11 Section 3282(a) does not “contreven[e] the careful limits drafted by Congress” in that provision, as the

12 defendant argues. Def. Mtn., at 14. Section 3282(a) sets forth the five-year limitation period in which

13 “the indictment [must be] found or the information . . . instituted.” If the government neither obtains a

14 true bill on an indictment from a grand jury nor files an information with the clerk of the court before the

15 statute of limitation has expired, a criminal defendant may move for dismissal of the charges. And upon

16 such a dismissal for failure to meet the statute of limitation, Section 3288 does not permit the filing of a

17 new indictment. See Section I.B, supra. These clear guideposts and the resulting sanctions for straying

18 outside them faithfully follow the “careful limits” enacted by Congress in Sections 3282 and 3288.
19 II.      EVEN IF THE COURT REJECTS BURDIX-DANA AND THE MANY DECISIONS
            THAT FOLLOW THE SEVENTH CIRCUIT, COUNT 18 WAS FILED WITHIN THE
20          APPLICABLE STATUTE OF LIMITATION.

21          Even if the Court rejects the Burdix-Dana interpretation of Section 3282(a) and finds that the

22 statute of limitation was not tolled by the filing of the Information—which it should not—Count 18

23 (which alleges a violation on July 31, 2015) survives the defendant’s challenge. It survives because, by

24 its plain terms, the Tolling Agreement excluded from the calculation of the statutory period by which the

25 government must bring charges the 90 days between and including April 2, 2020, and June 30, 2020

26 (i.e., the “Tolling Period”). Specifically, the Tolling Agreement provides that those 90 days “shall be

27 excluded from any calculation of time for purposes of the application of any federal statute of

28 limitations.” Def. Mtn., Ex. A, ¶ 4. Although the Tolling Agreement provides that the statute of

     UNITED STATES’ OPP. MTN. DISMISS                     8
     CR 20-0266 JST
              Case 3:20-cr-00266-JST Document 54 Filed 05/28/21 Page 10 of 11




 1 limitation clock began to run after June 30, 2020, see id., ¶ 5 (providing that “the running of any federal

 2 statute of limitations . . . shall be tolled during the Tolling Period”), the Tolling Agreement does not

 3 provide that the 90 days constituting the tolling period would be added back into the statute of limitation

 4 calculations upon expiration of the Tolling Agreement. Accordingly, by the terms of the Tolling

 5 Agreement, the government had until 90 days after the dates of the wires in question to bring charges

 6 related to those separate executions of the wire fraud scheme. The Tolling Agreement thus changed the

 7 statute of limitation dates to July 5, 2020, for Count 16 (April 6, 2020, plus 90 days), July 27, 2020

 8 (April 28, 2020, plus 90 days) for Count 17, and October 29, 2020 (July 31, 2020, plus 90 days) for

 9 Count 18. Since the Indictment was found on August 20, 2020, it was not brought early enough to

10 preserve the April 6 (Count 16) and April 28, 2015 (Count 17), wires absent the effect of filing the

11 Information. However, even under the defendant’s reading of the law, the Indictment was brought

12 before the previously tolled statute of limitation expired for the July 31, 2015, wire (Count 18).

13          Accordingly, for the reasons stated above, and based on the plain language of the Tolling

14 Agreement, even if the Court rejects the government’s reading of Section 3282(a) regarding the effect of

15 the filing of the Information, it should dismiss only Counts 16 and 17 for failure to satisfy the statute of

16 limitation. Count 18 survives. 4

17
            4
              The defendant states that “it is likely that the relevant date for the statute of limitations is
18 earlier” than the dates of the wire transfers in the Indictment. Def. Mtn., at 5 n.8. In so stating, he relies
   on United States v. Scarano, 975 F.2d 580, 586 (9th Cir. 1992), to suggest that, because the funds
19 contained in the alleged wire transfers are not themselves “fraudulent matter,” the true date of the crimes
   occurred sometime prior to the transfers. See Def. Mtn., at 5 n.8 (“§ 1343 is ‘complete[d] when the
20 fraudulent matter is . . . transmitted by wire’”) (quoting Scarano).

21          The defendant reads too much into Scarano and ignores well-established circuit law. The Ninth
   Circuit has made clear that “[a]lthough a fraudulent scheme may be an element of the crime of wire
22 fraud, it is using wires and causing wires to be used in furtherance of the fraudulent scheme that
   constitutes the prohibited conduct.” United States v. Pace, 314 F.3d 344, 349 (9th Cir. 2002). There is
23 no requirement that the charged wire contain “fraudulent matter.” See United States v. Jinian, 725 F.3d
   954, 960 (9th Cir. 2013) (essential elements of wire fraud are “(1) the existence of a scheme to defraud;
24 (2) the use of wire, radio, or television to further the scheme; and (3) a specific intent to defraud”); see
   also United States v. Furminger, 652 Fed. Appx. 494, 497 (9th Cir. 2016) (“the wire transmissions
25 themselves need not be false or deceptive so long as they are used to further the scheme”) (citing
   Jinian); 9th Cir. Model Jury Instr. 8.121 (mail fraud) (“It does not matter whether the material mailed
26 was  itself false or deceptive so long as the mail was used as part of the scheme . . . .”); 9th Cir. Model
   Jury Instr. 8.124, Comment (wire fraud) (incorporating “Comment to Instruction 8.121 [mail fraud]”).
27          Accordingly, the defendant is simply wrong when he suggests that the crimes related to the wire
   transfers of funds alleged in the Indictment actually occurred sometime before the dates alleged. Ninth
28 Circuit law is clear that the date of a wire fraud offense is the date of the wire communication and that
   the wire communication need not itself contain any misrepresentations. See, e.g., United States v.
   UNITED STATES’ OPP. MTN. DISMISS                         9
   CR 20-0266 JST
              Case 3:20-cr-00266-JST Document 54 Filed 05/28/21 Page 11 of 11




 1 III.     THERE IS NO “NECESSITY” REQUIREMENT REGARDING THE FILING OF AN
            INFORMATION.
 2

 3          The defendant argues that the circumstances surrounding the COVID-19 pandemic and the

 4 conduct of grand jury proceedings did not require the government to file the Information. Def. Mtn., at

 5 15-16. This invented requirement does not control because Section 3282(a) does not require that the

 6 government demonstrate that the circumstances warranted the filing of an information as opposed to an

 7 indictment. Rather, Section 3282(a) simply states that the institution of an information is sufficient to

 8 meet the statute of limitation.

 9          The government has never taken a contrary position, despite the defendant’s suggestion to the

10 contrary. See Def. Mtn., at 15:10-13 (quoting government’s previous opposition to the defendant’s first

11 motion to dismiss referring to COVID-19 pandemic). Those arguments did not address the fact that the

12 filing of the Information was sufficient to meet the statute of limitation, but rather countered the

13 defendant’s suggestion in his first motion to dismiss that the Information should be dismissed with

14 prejudice. See Dkt. 13, at 3-4. To quote the government in full, it said the following:

15          Here, in the time of the COVID-19 pandemic, when the grand jury was not in session for
            two months and only recently has commenced limited proceedings, instituting a criminal
16          case through means other than indictments carries not even a whiff of misconduct.
            Dismissal with prejudice under such circumstances would therefore be both a
17          miscarriage of justice and an unwarranted windfall for Rothenberg.

18 Dkt. 13, at 4:24-28 (emphasis added).
19                                               CONCLUSION

20          The United States therefore respectfully opposes the defendant’s Motion to Dismiss because the

21 Information filed on June 25, 2020, met the federal statute of limitation as to Counts 16, 17, and 18.

22 DATED: May 28, 2021                                            Respectfully submitted,

23                                                                STEPHANIE M. HINDS
                                                                  Acting United States Attorney
24
                                                                  ________/s/__________________
25
                                                                  KYLE F. WALDINGER
26                                                                NICHOLAS J. WALSH
                                                                  Assistant United States Attorneys
27

28 Garner, 663 F.2d 834, 838 (9th Cir. 1981) (explaining that telephone call need only “be made ‘for the
   purpose’ of committing the unlawful activity”).
   UNITED STATES’ OPP. MTN. DISMISS                  10
   CR 20-0266 JST
